                                                             March 26, 2020
   BY ECF

   Honorable J. Paul Oetken
   United States District Judge
   Southern District of New York

       Re:    David Arthur Buie v. United States
              05 Cr. 664 (JPO), 15 Civ. 3945 (JPO)

   Dear Judge Oetken,

         With the consent of the government, I write to request a one-week extension of
   Mr. Buie’s deadline to file a reply in further support of his pending § 2255 motion.
   This reply is currently due March 30, 2020. This is our first request for an extension.
   Counsel needs additional time to prepare our reply as a result of some disruptions in
   work and other emergency matters that have come up as a result of the ongoing
   pandemic. I have conferred with AUSA Emily Deininger and I understand that the
   government does not object to this extension. Thank you for consideration of this
   request.

                                       Respectfully submitted,

                                       /s/ Sarah Baumgartel
                                       Sarah Baumgartel, Esq.
Granted.                               Assistant Federal Defender
So ordered.                            Tel.: (212) 417-8772
 March 26, 2020
  cc:    AUSA Emily Deininger (by ECF)
